Opinion
Per Curiam,
The only question involved in this appeal is whether, at the trial, evidence was presented to support the verdict that Howard Wegmann, deceased, was negligent in the manner in which he drove the car which crashed into a concrete abutment, the collision resulting in his death. The abutment was located at the west boundary of an underpass, the approach to which was a wide sweeping curve. The evidence, including a photograph, justifies the conclusion that the dece*90dent was negligent in the manner in which he made the turn and was traveling at a speed in excess of that which the physical situation, consistent with safety to human life, warranted.
Judgment affirmed.